DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 2, 8, and 9
 
are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,622,134 (“Reference Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Reference Patent anticipate the claims in the Instant Application. Please see a comparison of claims 1, 2, 8, and 9 of the Instant Application and claim 15  of the Reference Patent in the table below: 
Instant Application
Reference Patent
1. (Original) A method for controlling cooling system of a power equipment, including:
obtaining a first data set representing operational cost related parameters specific to the power equipment and its cooling system forecasted for a series of time intervals of present load cycle in consideration of a second data set representing operational condition related parameters for the power equipment forecasted for a series of time intervals of present load cycle;
in consideration of the parameters represented by the first data set, through knowledge-based predetermined numerical and/or logical linkages, establishing a third data set representing cooling capacity parameters for the cooling system at the series of time intervals of the present load cycle according to criteria for operational cost optimizations of the power equipment and its cooling system for the present load cycle;
and in the present load cycle, controlling the cooling system to operate at the cooling capacity parameters at the series of time intervals represented by the established third data set.
15. A method for controlling a cooling system of a power equipment, comprising: obtaining a eighth data set representing operational condition related parameters for the power equipment at a first series of time intervals of a plurality of load cycles in a history profile; obtaining an ninth data set representing operational condition related parameters for the power equipment at a second series of time intervals preceding present time interval of a present load cycle in the history profile; determining a third series among the first series of time intervals where the operational condition related parameters at the third series of time intervals are most close to those at the second series of time intervals;
obtaining a tenth data set representing operational cost related parameters specific to the power equipment and its cooling system for a third of the plurality of load cycle occupying the third series of time intervals; in consideration of the parameters represented by the tenth data set, through knowledge-based predetermined numerical and/or logical linkages, establishing a eleventh data set representing cooling capacity parameters for the cooling system at the series of time intervals of the third load cycle according to criteria for operational cost optimization of the power equipment and its cooling system; and at the present time interval of the present load cycle, controlling the cooling system to operate at the cooling capacity parameter established for the time interval following the third series of the time interval of the third load cycle
2. (Original) A method for controlling cooling system of a power equipment, including:
obtaining a first data set representing operational cost related parameters specific to the power equipment and its cooling system forecasted for a series of time
intervals of present load cycle in consideration of a second data set and a fourth data set, wherein the second data set represents operational condition related parameters for the power equipment forecasted for a series of time intervals of present load cycle, where the present load cycle comprises current time interval and the series of time intervals scheduled afterwards, and the fourth data set represents operational condition related parameters for the power equipment for the current time interval of the present load cycle;
in consideration of the parameters represented by the first data set, through knowledge-based predetermined numerical and/or logical linkages, establishing a third data set representing cooling capacity parameters for the cooling system at the current time interval and the series of time intervals of the present load cycle according to criteria for operational cost optimization of the power equipment and its cooling system for the present load cycle; and
during a period in the current time interval of the present load cycle, controlling the cooling system to operate at the cooling capacity parameter of the current time interval represented by the established third data set.
15. A method for controlling a cooling system of a power equipment, comprising: obtaining a eighth data set representing operational condition related parameters for the power equipment at a first series of time intervals of a plurality of load cycles in a history profile; obtaining an ninth data set representing operational condition related parameters for the power equipment at a second series of time intervals preceding present time interval of a present load cycle in the history profile; determining a third series among the first series of time intervals where the operational condition related parameters at the third series of time intervals are most close to those at the second series of time intervals;
obtaining a tenth data set representing operational cost related parameters specific to the power equipment and its cooling system for a third of the plurality of load cycle occupying the third series of time intervals; in consideration of the parameters represented by the tenth data set, through knowledge-based predetermined numerical and/or logical linkages, establishing a eleventh data set representing cooling capacity parameters for the cooling system at the series of time intervals of the third load cycle according to criteria for operational cost optimization of the power equipment and its cooling system; and at the present time interval of the present load cycle, controlling the cooling system to operate at the cooling capacity parameter established for the time interval following the third series of the time interval of the third load cycle
8. . (Original) A system for controlling cooling system of a power equipment, which has at least one data processing device, wherein the data processing device is configured for:
obtaining a first data set representing operational cost related parameters specific to the power equipment and its cooling system forecasted for a series of time intervals of present load cycle in consideration a second data set representing operational condition related parameters for the power equipment forecasted for a series of time intervals of present load cycle;
in consideration of the parameters represented by the first data, through knowledge-based predetermined numerical and/or logical linkages, establishing a third data set representing cooling capacity parameters for the cooling system at the series of time intervals of the present load cycle according to criteria for operational cost optimization of the power equipment and its cooling system for the present load cycle;
and in the present load cycle, controlling the cooling system to operate at the cooling capacity parameters at the series of time intervals represented by the established third data set. 
15. A method for controlling a cooling system of a power equipment, comprising: obtaining a eighth data set representing operational condition related parameters for the power equipment at a first series of time intervals of a plurality of load cycles in a history profile; obtaining an ninth data set representing operational condition related parameters for the power equipment at a second series of time intervals preceding present time interval of a present load cycle in the history profile; determining a third series among the first series of time intervals where the operational condition related parameters at the third series of time intervals are most close to those at the second series of time intervals;
obtaining a tenth data set representing operational cost related parameters specific to the power equipment and its cooling system for a third of the plurality of load cycle occupying the third series of time intervals; in consideration of the parameters represented by the tenth data set, through knowledge-based predetermined numerical and/or logical linkages, establishing a eleventh data set representing cooling capacity parameters for the cooling system at the series of time intervals of the third load cycle according to criteria for operational cost optimization of the power equipment and its cooling system; and at the present time interval of the present load cycle, controlling the cooling system to operate at the cooling capacity parameter established for the time interval following the third series of the time interval of the third load cycle
9. (Original) A system for controlling cooling system of a power equipment, which has at least one data processing device, wherein the data processing device is configured for:
obtaining a first data set representing operational cost related parameters specific to the power equipment and its cooling system forecasted for a series of time
intervals of present load cycle in consideration of a second data set and a fourth data set, wherein the second data set represents operational condition related parameters for the power equipment forecasted for a series of time intervals of present load cycle, where the present load cycle comprises current time interval and the series of time intervals scheduled afterwards, and the fourth data set represents operational condition related parameters for the power equipment for the current time interval of the present load cycle;
in consideration of the parameters represented by the first data set, through knowledge-based predetermined numerical and/or logical linkages, establishing a third data set representing cooling capacity parameters for the cooling system at the current time interval and the series of time intervals of the present load cycle according to criteria for operational cost optimization of the power equipment and its cooling system for the present load cycle; and
during a period in the current time interval of the present load cycle, controlling the cooling system to operate at the cooling capacity parameter of the current time interval represented by the established third data set.
15. A method for controlling a cooling system of a power equipment, comprising: obtaining a eighth data set representing operational condition related parameters for the power equipment at a first series of time intervals of a plurality of load cycles in a history profile; obtaining an ninth data set representing operational condition related parameters for the power equipment at a second series of time intervals preceding present time interval of a present load cycle in the history profile; determining a third series among the first series of time intervals where the operational condition related parameters at the third series of time intervals are most close to those at the second series of time intervals;
obtaining a tenth data set representing operational cost related parameters specific to the power equipment and its cooling system for a third of the plurality of load cycle occupying the third series of time intervals; in consideration of the parameters represented by the tenth data set, through knowledge-based predetermined numerical and/or logical linkages, establishing a eleventh data set representing cooling capacity parameters for the cooling system at the series of time intervals of the third load cycle according to criteria for operational cost optimization of the power equipment and its cooling system; and at the present time interval of the present load cycle, controlling the cooling system to operate at the cooling capacity parameter established for the time interval following the third series of the time interval of the third load cycle


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 8-12, and 15-16
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francino et al., US 2011/0066298 Al, (“Francino” cited by Applicant on IDS dated 11/22/2019).
 Regarding Claim 2,
Francino teaches a method for controlling a cooling system of a power equipment, including: 
generating a first data set representing operational cost related parameters specific to the power equipment and the cooling system ([0040] – [0041] “a set of operating constraints 96 which specify different constraints or limits within which the numerical solver 92 must operate (e.g., limits or constraints which the numerical solver 92 cannot violate when determining an optimal plant operating point based on the objective function 94). These constraints may include any limits, ranges, or preferred operating points associated with any equipment or process variables within the plant and can be specified by a user, an operator, a plant designer or an expert engine … operating constraints 96 may be indicative of or effected by current conditions 98 in the plant and the current conditions 98 ….”;  i.e. Operating constraints are generated based on at least the conditions at the plant;
See also Fig. 4, element 98 as it relates to element 96)
forecasted for a series of time intervals of a present load cycle  based on a second data set and a fourth data set, ([0042] “numerical solver 92 may perform the optimization calculations for the current time and for any number of times in the future, to thereby provide a trajectory of operating points to be reached in view of known future changes in the load demand, expected environmental condition changes ….”) 
the series of time intervals comprising a current time interval and a subsequent series of time intervals scheduled after the current time interval,  ([0042] “the numerical solver 92 may perform the optimization calculations for the current time and for any number of times in the future, to thereby provide a trajectory of operating points to be reached in view of known future changes in the load demand, expected environmental condition changes, maintenance activities ….” Emphasis added.)
the second data set  representing operational condition related parameters for the power equipment forecasted for the subsequent series of time intervals of the present load cycle, ([0041] “current plant conditions 98, which may be measured or sensed in the plant or may be input by a user or operator, may include, for example, the current load demand on the plant or a portion of the plant ( e.g., the power or other load to be produced by the plant 50 or a particular turbine 54 within the plant 50), the ambient temperature, the relevant ambient humidity, forecasts of load demand and environmental conditions for the future, etc.” Emphasis added;
See also fig. 4, element 98)  and 
the fourth data set  representing operational condition related parameters for the power equipment for the current time interval of the present load cycle;  ([0041] “current plant conditions 98, which may be measured or sensed in the plant or may be input by a user or operator, may include, for example, the current load demand on the plant or a portion of the plant ( e.g., the power or other load to be produced by the plant 50 or a particular turbine 54 within the plant 50), the ambient temperature, the relevant ambient humidity, forecasts of load demand and environmental conditions for the future, etc.” Emphasis added.
See also fig. 4, element 98)
based on the parameters represented by the first data set, through knowledge-based predetermined numerical and/or logical linkages,  generating a third data set representing cooling capacity parameters for the cooling system at the current time interval and the series of time intervals of the present load cycle according to criteria for operational cost optimization of the power equipment and the cooling system for the present load cycle; ([0042] “the numerical solver 92 may perform the optimization calculations for the current time and for any number of times in the future, to thereby provide a trajectory of operating points to be reached in view of known future changes in the load demand, expected environmental condition changes, maintenance activities ….” Emphasis added.
See also fig. 4, elements 94, 96, and 98 as they relate to element 92 and the element “optimum results”.) and
 during a period in the current time interval of the present load cycle, controlling the cooling system to operate at the cooling capacity parameter of the current time interval represented by the  generated third data set.  ([0036] “an optimizer unit 86 may direct the supervisory controller 82 to specify the plant operating point at which the controller 82 should keep the plant 50 or to which the controller 82 should drive the plant 50. This operating point can include any number of plant variable set points and operating parameters, including for example, the fuel bum rate to use in the boiler, the number of fans to use in the condenser units 70, the identity of the particular fans 72 to use, the speed at which to run the fans 72, and/or various other operational settings of the fans 72 ….” Emphasis added.)
Regarding claims 3-5,
 
 Francino teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 1, 15-16, and 8-12
 recite(s) features that are substantially the same, save for the category of invention, as the method  set forth in claim(s) 2-5. Specifically:
Claim(s) 1, 8, and 9 correspond(s) to claim(s) 2;	
Claim(s) 10 correspond(s) to claim(s) 3;
Claim(s) 11 and 15 correspond(s) to claim(s) 4; and
Claim(s) 12 and 16 correspond(s) to claim(s) 5; 
Therefore claim(s) 1, 15-16, and 8-12 is/are rejected under the same reasoning set forth above over Francino.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6-7, 13-14, and 17-20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francino et al., US 2011/0066298 Al, (“Francino” cited by Applicant on IDS dated 11/22/2019) in view of Bretzner et al., US 2008/0294297 Al, (“Bretzner”).
Regarding claims 6-7, 13-14, and 17-20, 
 Francino  and Bretzner teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 6/16/2022 (“Remarks”) have been fully considered and are persuasive in part and not persuasive in part. Examiner will address the non-persuasive arguments below.
Applicant first argues that “Francino does not disclose specifically generating a third data set of cooling capacity parameters based on a first data set of operational cost related parameters, which are themselves generated based on a second data set of forecast operational condition related parameters.” Remarks at p. 4.
Examiner respectfully disagrees. As discussed above, Francino teaches that the conditions of the plant may be used to determine “operating constraints” which are in-turn used to determine a set of “optimum results” to be used to configure the plant to run at optimum efficiency. The operating constraints are determined in consideration of present, historical, and forecasted operating conditions (Fig. 4, and [40-43]).
Applicant argues last that “[Bretzner’s disclosure is] not the same as the specific feature of claim 6 of an ‘operational cost related parameter[] ‘ associated with a ‘noise reduction cost for the cooling system.’ Emphasis added. There is no teaching or suggestion of this specific feature in Francino or Bretzner, alone or in combination.” Remarks at p. 5.
Examiner respectfully disagrees. As discussed in the previous action, Bretzner is directed to controlling cooling in an industrial plant (Bretzner Abstract.) In particular, Bretzner optimizes control of the cooling elements of the plant based on factors such as available cooling capacity and operating state of the plant. (Bretzner [0010]). Among the factors considered is operating speed of the fans, which implicates noise. (Bretzner [0022] and [0007] –[0008]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al., US 20150378403 A1,  for its teaching of balancing fan noise with system performance;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187           

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187